NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0851n.06

                                           No. 11-5706
                                                                                        FILED
                             UNITED STATES COURT OF APPEALS                         Aug 07, 2012
                                  FOR THE SIXTH CIRCUIT                       LEONARD GREEN, Clerk

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )       ON APPEAL FROM THE UNITED
v.                                                   )       STATES DISTRICT COURT FOR
                                                     )       THE EASTERN DISTRICT OF
PATRICK MARIO JACKSON,                               )       TENNESSEE
                                                     )
       Defendant-Appellant.                          )




       Before: MARTIN and WHITE, Circuit Judges; ECONOMUS, District Judge.*


       PER CURIAM. Patrick Mario Jackson appeals the district court’s denial of his motion to

suppress the ammunition seized during the warrantless search of his bedroom. The parties have

waived oral argument, and this panel unanimously agrees that oral argument is not needed. Fed. R.

App. P. 34(a). For the reasons articulated below, we affirm.

       During a search of Jackson’s bedroom, Chattanooga (Tennessee) Police Officer Lewis Davis

seized a bag containing “several miscellaneous sorts of ammunition, ranging from 7.62 millimeter

down to 22 millimeter, including shotgun casings, magazines used for pistols, holsters for containing

a firearm.” A federal grand jury charged Jackson with being a felon in possession of ammunition

in violation of 18 U.S.C. § 922(g)(1). Jackson moved to suppress the ammunition on the grounds

that it was obtained in violation of the Fourth Amendment. A magistrate judge conducted a hearing

on Jackson’s motion and was presented with two versions of the events—one from Officer Davis

and the other from Jackson.


       *
         The Honorable Peter C. Economus, United States Senior District Judge for the Northern
District of Ohio, sitting by designation.
                                             No. 11-5706
                                                 -2-

          The magistrate judge subsequently credited Officer Davis’s testimony and recommended

denying Jackson’s motion to suppress. Over Jackson’s objections, the district court adopted the

magistrate judge’s recommendation and denied th motion to suppress. Thereafter, Jackson and the

United States entered into a plea agreement in which Jackson pleaded guilty but reserved his right

to appeal the denial of his suppression motion. The district court sentenced Jackson to 180 months

of imprisonment.

          We review the district court’s factual findings for clear error and its legal conclusions de

novo. United States v. Campbell, 549 F.3d 364, 370 (6th Cir. 2008). In an appeal from a denial of

a motion to suppress we will review the evidence in the light most favorable to the prosecution. Id.

          “[A] search conducted pursuant to a valid consent is constitutionally permissible.”

Schneckloth v. Bustamonte, 412 U.S. 218, 222 (1973). Further, “the question whether a consent to

a search was in fact ‘voluntary’ or was the product of duress or coercion, express or implied, is a

question of fact to be determined from the totality of all the circumstances.” Id. at 227. Thus, the

district court’s finding regarding Jackson’s consent to search his bedroom can be disturbed only if

it is clearly erroneous. See United States v. Erwin, 155 F.3d 818, 823 (6th Cir. 1998).

          The evidence supports the magistrate judge’s conclusion that Jackson consented to the search

of his room. “Where there are two permissible views of the evidence, the factfinder’s choice

between them cannot be clearly erroneous.” Anderson v. City of Bessemer City, 470 U.S. 564, 574

(1985). Given that the magistrate judge was presented with two versions of the same events, her
adoption of Officer Davis’s testimony does not constitute reversible error. See id.; Erwin, 155 F.3d

at 823.

          The district court’s judgment is affirmed.